Territory of Michigan IN THE SUPREME COURT 1 OF THE SAID TERRITORYJ
Septemr term 1807
The United States of America complain of Toussaint Pothier and Germain Pothier in custody &c of a plea that they render unto the said United States the sum of seven hundred sixty five Dollars, & four cents, which to the said, United States, they do owe and from the said United States do unjustly detain, for this, that the said Defendts on the 5th day of July 1806, to wit at Michilimackinac, in the said territory, by their certain writing obligatory, (called a bond) sealed with the seals of the said Dfts, and bearing date the same day & year last above mentioned, which said Bond, is to the Court, now here shewn, acknowledged themselves to be held & firmly bound to the said United States in the said sum of seven hundred sixty five Dollars & four cents and for the payment of the same, the said Dfts, bound themselves, their heirs, executors & administrators, jointly & severally, firmly by the said Obligation, whenever they should be thereunto afterwards required.
Nevertheless the Dfts altho’ often required the said sum of seven hundred & sixty five Dollars & four cents, to the said United States to pay; have not paid; but the same to pay, have hitherto wholly refused and still do refuse, to the Damage of the said United States .... Dollars and thereof they produce the suit &c
And there are pledges to prosecute to wit
John Doe & Richd Roe.
The United States put in their place Harris H. Hickman, their attorney to prosecute in their behalf their plea above.

[In the handwriting of Harris H. Hickman]